Case 2:21-cv-00678-JS-AYS Document 56-1 Filed 05/25/21 Page 1 of 2 PageID #: 322




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS                    Case No.: 2:21-cv-00678-JS-AYS
 BABY FOOD LITIGATION
                                                      AFFIDAVIT IN SUPPORT OF MOTION
                                                      FOR ADMISSION PRO HAC VICE OF
                                                      GARY F. LYNCH



          I, Gary F. Lynch, being duly sworn, hereby depose and say as follows:

          1.     I am a partner at Carlson Lynch LLP, 11133 Penn Avenue, Floor 5, Pittsburgh,

 Pennsylvania 15222, which represents Plaintiffs Lisa Gray and Heather Age (“Plaintiffs”) in the

 above-captioned matter.

          2.     I submit this affidavit in support of my motion for admission to appear as counsel

 pro hac vice for Plaintiffs in the above-captioned case.

          3.     As shown in the attached Certificates of Good Standing, I am a member in good

 standing of the State Bar of New York (Bar No. 5553854) and the Commonwealth of

 Pennsylvania (Bar No. 56887).

          4.     I have never been convicted of a felony.

          5.     I have never been censured, suspended, disbarred, or denied admission or

 readmission by any court.

          6.     There are no pending disciplinary proceedings against me in any state or federal

 court.

          7.     Wherefore, I respectfully request that I be admitted to practice pro hac vice before

 this Court in the above-captioned case.




                                                  1
Case 2:21-cv-00678-JS-AYS Document 56-1 Filed 05/25/21 Page 2 of 2 PageID #: 323




        I declare under penalty of perjury under the laws of the United States and the State of

 New York that the foregoing is true and accurate.

        Executed on May 25, 2021, in San Diego, CA.

 Dated: May 25, 2021                          CARLSON LYNCH LLP

                                        By: /s/ Gary F. Lynch
                                            Gary F. Lynch
                                            1133 Penn Avenue, Floor 5
                                            Pittsburgh, PA 15222
                                            Tel. 412-322-9243
                                            Fax: 412-231-0246
                                            glynch@carlsonlynch.com

                                              Attorneys for Plaintiffs
                                              Lisa Gray and Heather Age




                                                2
